                                     UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF OREGON

IN RE:                                                        )        CASE NO. 16-30858-PCM13
                                                              )
DONALD W DEHART                                               )        SPECIAL NOTICE
CAROL L DEHART                                                )        RE: FED. BANKR. RULE 3002.1
                                                              )

                                    NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Bankruptcy Rule 3002.1(f), the Trustee below gives Notice that the amount paid towards the
mortgage default in the below claim and the amount paid towards post-petition ongoing payments have been paid in
the amounts indicated, and that the debtor(s) have completed and tendered to the Trustee, all payments under the plan.

               POST-PETITION MORTGAGE PAYMENTS OUTSIDE THE PLAN

Any post-petition mortgage payments are paid direct by the debtor(s) and the Trustee has no information regarding the
veracity of those payments. Unless the Trustee receives a copy of the Response (Form 4100R) to this Notice to the
contrary, the Trustee will assume that all required post - petition mortgage payments have been made and the debtor(s) are
current.

                              RESPONSE REQUIRED IF DISAGREEMENT
Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), debtor’s counsel and the Trustee,
within 21 days after service of this Notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in
full the amount required to cure the pre-petition default and stating whether the debtor(s) have (i) paid all outstanding
post-petition fees, costs, and escrow amounts due, and (ii) consistent with §1322 (b)(5) of the Bankruptcy Code, are current
on all post-petition payments as of the date of the response. Failure to file and serve the statement may subject the
creditor to further action of the court, including possible sanctions.

Name of Creditor: US BANK TRUST NATIONAL ASSOCIATION
 Court Claim#: 11                                       Last 4 digits of Account #: 0864
Trustee Claim #: 004-0




May 12, 2021
                                                             /s/ Wayne Godare
                                                             Chapter 13 Trustee




                             Case 16-30858-pcm13              Doc 33      Filed 05/12/21
                                         Disbursements for Claim
Case: 16-30858 DONALD W DEHART
        SELECT PORTFOLIO SERVICING INC
                                                                               Sequence: 36
        ATTN REMITTANCE PROCESSIN
                                                                                  Modify:
        PO BOX 65450
                                                                              Filed Date: 07/05/2016
        SALT LAKE CITY, UT 841
                                                                              Hold Code:
Acct No: ATTY FILE 15116863 7069 21
        ¶2B1 MTG (CHASE IN PLN) - 8

                                           Debt:    $16,664.82             Interest Paid:        $0.00
       Amt Sched: ###########                                                Accrued Int:        $0.00
        Amt Due:        $0.00               Paid:   $16,664.82              Balance Due:         $0.00

                                            Date           Check #      Principal     Interest       Total Reconciled
0040      SELECT PORTFOLIO SERVICING INC
                                          12/28/2018         437023      $633.02        $0.00     $633.02 01/07/2019
                                          11/30/2018         435720    $1,202.13        $0.00    $1,202.13 12/06/2018
                                          10/31/2018         434356    $1,202.13        $0.00    $1,202.13 11/09/2018
                                          09/28/2018         433056    $1,217.65        $0.00    $1,217.65 10/05/2018
                                          08/31/2018         431671      $940.15        $0.00     $940.15 09/10/2018
                                          07/31/2018         430270      $940.15        $0.00     $940.15 08/13/2018
                                          06/29/2018         428906      $938.12        $0.00     $938.12 07/13/2018
                                          05/31/2018         427500      $938.12        $0.00     $938.12 06/14/2018
                                          04/30/2018         426139      $938.12        $0.00     $938.12 05/18/2018
                                          03/30/2018         424758      $938.12        $0.00     $938.12 04/20/2018
                                          02/28/2018         423475      $938.12        $0.00     $938.12 03/09/2018
                                          01/31/2018         422022      $938.12        $0.00     $938.12 02/16/2018
                                          12/29/2017         420649      $938.12        $0.00     $938.12 01/05/2018
                                          11/30/2017         419198      $938.12        $0.00     $938.12 12/21/2017
                                          10/31/2017         417718      $938.12        $0.00     $938.12 11/13/2017
                                          09/29/2017         416308      $879.81        $0.00      $879.81 10/05/2017
                                          08/31/2017         414829      $741.16        $0.00     $741.16 09/18/2017
                                          07/31/2017         414355      $259.42        $0.00     $259.42 08/28/2017
                                          06/30/2017         412848      $206.12        $0.00     $206.12 07/07/2017
                                                         Sub-totals: $16,664.82        $0.00 $16,664.82

                                                       Grand Total:$16,664.82          $0.00




                                                                                                                    1
                                Case 16-30858-pcm13     Doc 33       Filed 05/12/21
                                         CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served on the parties listed below by
ordinary U.S. Mail or served electronically through the Court’s ECF System at the e-mail
address registered with the Court on this 12 day of May , 2021.

DONALD W DEHART
CAROL L DEHART
840 MEADOWLARK LN
TILLAMOOK, OR. 97141

KYLE W SCHUMACHER
SCHUMACHER LANE PLLC
PO BOX 558
SPRING BRANCH, TX. 78070-

US BANK TRUST NATIONAL ASSOCIATION
C/O SN SERVICING CORPORATION
323 5TH STREET
EUREKA, CA. 95501-



U.S. Trustee




Dated: May 12, 2021

/s/ Amy Rasmussen
For The Office of The Chapter 13 Trustee




                           Case 16-30858-pcm13            Doc 33     Filed 05/12/21
